DETAILED ACTION
The receipt is acknowledged of applicant’s amendment filed 01/13/2022. 

Claims 1, 2, 4, 7, 8, 10, 13 and 14 are pending and examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Rasmussen et al. (Stabilized Hypochlorous Acid Disinfection for Highly Vulnerable Population), optionally combined with the article by Rutala et al. (Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities), and combined with Alimi et al. (US 2007/0196434), all references are of record.

Applicant Claims 
Claim 1 is directed to a method of destroying coronavirus in an affected area, the method consisting of: 
delivering an antiseptic solution to the affected area, wherein the antiseptic solution consists of an aqueous solution consisting of hypochlorous acid dissolved in water; 
wherein the delivery of antiseptic solution consists of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area.

Claim 7 is directed to a method of deactivating coronavirus in an affected area, the method consisting of: 
delivering an antiseptic solution to the affected area, wherein the antiseptic solution consists an aqueous solution consisting of hypochlorous acid dissolved in water; 
wherein the delivery of antiseptic solution consists of:
placing the aqueous solution of the hypochlorous acid within a reservoir of an atomizer:
transforming the aqueous solution of the hypochlorous acid into a fine spray: and
distributing the fine spray of the aqueous solution of hypochlorous acid into the affected area.

Claim 13 is directed to a method of disinfecting an area affected by coronavirus, the method consisting of: 
delivering an antiseptic solution to the area affected by the coronavirus, wherein the antiseptic solution consists an aqueous solution consisting of hypochlorous acid dissolved in water;
wherein the delivery of antiseptic solution consists of;
placing the aqueous solution of the hypochlorous acid into a reservoir of a spray bottle:
transforming the aqueous solution of the hypochlorous acid into a mist; and 
spraying the mist of the aqueous solution of hypochlorous acid into the area affected by the coronavirus.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rasmussen teaches stable hypochlorous acid (HOCL) inactivates viruses and is capable of degrading infectivity of highly resistant prions while being safe to human tissues, including lung, and environmentally benign (abstract; second page of the provided reference, left column, first and second full paragraphs). HOCL eradicates pathogen including human coronaviruses (third page, right column, last 2 paragraphs). Table 1 at page 4 shows more than 99.999% of coronavirus was eradicated.  HOCL is safe, and FDA had approved preparations used topically for eye and tooth infections, and nasal decontamination. Even if aerosolized HOCL is inhaled as dense fog during decontamination, it causes no adverse effect. Therefore, the reference suggests therapeutic use of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant (page 5, paragraph bridging left and right columns, second full paragraph on right column of page 5).  The reference concludes in page 6 that: “Innate resistance to infection in humans depends on the production of HOCl as the front line of defense in vivo to avoid the chemistry behind those attributes being turned against normal physiological components of cells and tissues.” The reference teaches “Brio HOCL™ is an isotonic solution of a physiologically appropriate salt concentration that contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL. It’s produced through the biomechanical dispersing of electrical current across ultra-thin layers of salt water in bioreactors arrayed as alternating stacks of inverted Tesla chambers. The slow change from HOCL to Cl' over prolonged storage does not seriously affect the overall Cl" ion concentration, so that the performance characteristics are maintained while preserving the isotonic match with tissues and body fluids. Raman spectroscopic analysis (fig. 2) allows for both the demonstration of homogeneity and also the absence of detectable chlorine species other than HOCL in solutions prepared by this process” (Page 3, section (V)). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Rasmussen suggests therapeutic use of solution of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant, and teaches solution of HOCl, the reference however, does not explicitly teach aqueous solution of HOCL, and does not explicitly teach the steps of using nebulizer, atomizer or spray for delivering the solution 
Rutala teaches HOCl has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation. In a solution, it kills >99.9% of coronavirus in one minute (see the entire document, and in particular pages 600, 605).    
Alimi teaches administering an aqueous solution comprising hypochlorous acid (HOCl). Aqueous solution is stable for about a year and has the ability to kill many micro-organisms including viruses in the respiratory tract including coronavirus (example 12; claims 43, 44 and 46; ¶¶ 0076, 0077, 0082-0086, 0088, 0129, 0139). The aqueous solution comprising HOCl has pH between 6.0 and 8.0, and preferably 6.2-7.8 (¶¶ 0073, 0085; claim 46). The solution is administered to the upper respiratory airway in the form of mist by aerosolization or nebulization to form droplets having diameter in the range of 0.1-100 µm, and preferably 1-10 µm (¶¶ 0009, 0010, 0041). The solution is delivered from chamber of nebulizer or aerosol. Nebulizer operated to eject droplets of the solution into a passing air stream (inspiration gas stream) which is generated by a recipient’s inhalation through a mouthpiece of the nebulizer (¶¶ 0042, 0044).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to eradicate coronavirus infection using HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant as taught by Rasmussen, and use solution of HOCl as taught by Rutala and further use aqueous 
Regarding the limitation “aqueous solution consisting of hypochlorous acid dissolved in water” as claimed by claims 1, 7 and 13, Rasmussen and Rutala teach absence of any detectable chlorine species other than HOCL in solution, and solution is in water. In any event aqueous solution consisting of HOCL and water is taught by Alimi.
Regarding claims 1, 7 and 13 that “the aqueous solution HOCL is placed into a reservoir of a nebulizer; aerosolizing the aqueous solution of hypochlorous acid into particles; and distributing the aerosolized particles of the aqueous solution of HOCL into the affected area”, Rasmussen and Alimi teach aerosol and nebulizer.
Regarding the conventional steps of claims 1, 7 and 13 that the solution is placed in reservoir of nebulizer, reservoir of atomizer, and a spray bottle, respectively, and forming a mist or spray, and spraying the mist or spray into the affected areas, Alimi teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer or aerosol to administer to the respiratory airway in the form of mist by aerosolization or Delivery of HOCI by nebulizer does not require any more steps than claimed, and the cited references do not teach any more steps than claimed.
Regarding the pH of approximately 6.1-6.3 as claimed by claims 2, 8 and 14, Alimi teaches pH of 6.2-7.8 of an aqueous solution comprising HOCl that overlaps with the claimed pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Regarding the particles size of approximately 0.1-99 µm as claimed by claims 4 and 10, Alimi teaches particle size of 0.1-100 µm and preferably 1-10 µm that falls within the claimed particle sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that independent claims recite that delivering the aqueous antiseptic solution consists of the steps of: (i) placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer; (ii) aerosolizing the aqueous solution of hypochlorous acid into particles; and (iii) distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area. As per MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359. None of the applied prior art references teaches delivering the aqueous antiseptic solution consists of the claimed steps. Accordingly, the purported combinations of Rasmussen, Rutala and Alimi fail to render obvious claim 1 or its dependents.

In response to this argument, it is argued that the claimed steps of delivering the claimed aqueous solution are taught by the cited reference Alimi. The reference teaches delivery of HOCI by nebulizer only requires the claimed steps that are inevitable and inherent in order to deliver the HOCI solution from a nebulizer. The cited references teaches the steps of: (i) placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer in order to nebulize HOCI; (ii) aerosolizing the aqueous solution of hypochlorous acid into mist that forms particles; and (iii) distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area, which step is inherent because the user would not distribute the aerosolized particles into the respiratory tract, it happens automatically. Delivery of HOCI by nebulizer does not require any more steps than claimed, and the cited references do not teach any more steps than claimed. It is not clear to the examiner what steps The claimed method is clearly obvious over the cited reference in combination even with the expression “consisting of” that limits the steps of “delivery” to inevitable, necessary and inherent steps taught by the cited references. The claims are obvious over the combination of the cited references.

Applicant argues that independent claim 1 recites that the “aqueous antiseptic solution consists of a solution consisting of hypochlorous acid (HOCl) that is diluted with saline added to the aqueous solution.” Accordingly, claim 1 and its dependents require that the recited aqueous antiseptic solution only include hypochlorous acid diluted with saline added to the aqueous solution. Rasmussen, Rutala and Alimi, whether considered alone or in combination, fail to teach or suggest such claim limitations and cannot render obvious claim 1 or its dependents.

In response to this argument, it is noted that claim 1 does not require HOCl diluted in saline, only HOCl dissolved in water. The cited references do not teach other elements combined with HOCl used to treat coronavirus. The antiseptic solution taught by the references is only solution of HOCl and water as taught by Alimi. The cited references uses only aqueous solution of HOCl to treat coronavirus, and no other antibiotics, antiseptics or other elements are used by the references for this purpose. It is not clear to the examiner what steps applicant trying to avoid or exclude from the claimed method. The claimed method is clearly obvious over the cited reference in combination even with the expression “consisting of”. The claims are obvious over the combination of the cited references for reasons of record. It is clear from the teaching of the references that solution of hypochlorous acid destroys corona virus when applied in the affected area by spraying, aerosolization, nebulization etc. It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are In re Bozek, 163 USPQ 545 (CCPA 1969).

Applicant argues that Rasmussen is directed toward hypochlorous acid disinfection for wound decontamination. (Rasmussen, Title). More particularly, Rasmussen discloses the production of “Brio HOCL.” (Rasmussen, Page 3, Col. 1, last Paragraph to Col. 2, 15 Paragraph). Brio HOCL is not the same as HOCL in that Brio HOCL specifically “contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL.” (Id). Consequently, Rasmussen does not teach an antiseptic solution that consists of an aqueous solution consisting of hypochlorous acid dissolved in water. In fact, Rasmussen teaches away from delivering an antiseptic solution that consists of an aqueous solution of HOCI and water. In the paragraph specifically titled, “Brio HOCI,” Rasmussen discloses the “consistent production of homogeneous, stable HOCI, uncontaminated by any of the other aqueous chlorine species or extraneous additives previously used to counter instability.” (Rasmussen, Page 3, Col. 1, last Paragraph to Col. 2 1S Paragraph). In the very next sentence, Rasmussen makes clear that Brio HOCI contains NaCl, noting that Brio HOCI “contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL.” (Id). This represents clear evidence that Brio HOCI contains NaCl and that the “absence of any detectable chlorine species” does not refer to an absence of NaCl. Accordingly, Rasmussen does not teach an antiseptic solution that consists of an aqueous solution consisting of hypochlorous acid dissolved in water. Rutala and Alimi fail to cure this deficiency.

In response to this argument, it is argued that Rutala teaches the effect of solution of HOCI by itself in killing 99.9% of micro- organisms including corona virus, and one having ordinary skill in the art would not hesitate to use solution of HOCI by itself as the sole antiseptic agent for killing corona virus and deliver it by a nebulizer, as applicant had done. It is further argued that the cited references do not teach other elements combined with HOCI used to treat viral or microbial infection. The cited references uses only aqueous solution of HOCI to treat microbial activity including corona virus, and no other antibiotics, antiseptics or other elements are used by the references for this purpose. The antiseptic solution can be limited to HOCI as taught by Rutala. Rasmussen teaches at page 3, under section (V) that “....prepared HOCI in absence of detectable chlorine species other than HOCI in solutions....” Therefore, the cited references and in particular Rasmussen and Rutala teaches HOCI is effective against corona virus by itself. One 
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611